Title: To James Madison from John Graham, 5 August 1808
From: Graham, John
To: Madison, James



Dear Sir
Dept of State 5th. Augt. 1808

I had the Honor to receive your Letter of the 2d. Inst last Night.
The Copies which you directed to be sent to Mr. Erskine & Mr. Gallatin are made out and will be forwarded by the Mail today.
You will I hope receive before this reaches you the Letters, from Genl. Turreau which were mentioned in my Letter of the 29th. Ulto. and ought to have gone with it.
I rather apprehend that the British Packet has sailed for it strikes I have seen it mentioned in one of the Newspapers that she Sailed from New York on Saturday last.  At the Post office here they can give me no information and know not where else to enquire.  I had forwarded some Papers to go by Mr. Goodwin; but Mr. Sterritt writes me that Mr. G had declined his trip to Europe and that he had forwarded the Papers to Genl. Baily at NewYork.  The Packet consisted principally of Certificates of Citizenship for Genl. Lyman.
I have made up some of the best large Paper such as is used for Letters of Credence to go by the Mail of Monday as you direct.  With Sentiments of the Most Respectful Regard & Esteem I am Sir Your Most Obt Sert

John Graham

